Nationwide Life Insurance Company: ·Nationwide Variable Account - II ·Nationwide Variable Account - 9 Prospectus supplement dated October 22, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective November 1, 2010, the following underlying mutual funds are available as investment options under your contract. · Huntington VA International Equity Fund · Huntington VA Situs Fund 2. Effective November 1, 2010, “Appendix A: Underlying Mutual Funds” is amended to include the following: Huntington VA International Equity Fund Investment Adviser: Huntington Asset Advisors, Inc. Investment Objective: Seeks total return on its assets Huntington VA Situs Fund Investment Adviser: Huntington Asset Advisors, Inc. Investment Objective: Seeks total return on its assets 2. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective May 1, 2010, the investment option changed names as indicated below: OLD NAME NEW NAME AIM V.I. Basic Value Fund – Series II Invesco V.I. Basic Value Fund – Series II Nationwide Life Insurance Company ·Nationwide Variable Account-II ·Nationwide Variable Account-8 ·Nationwide Variable Account-9 ·Nationwide Variable Account-10 ·Multi-Flex Variable Account ·Nationwide VLI Separate Account-2 ·Nationwide VLI Separate Account-3 ·Nationwide VLI Separate Account-4 Nationwide Life and Annuity Insurance Company ·Nationwide VA Separate Account-A ·Nationwide VA Separate Account-B ·Nationwide VL Separate Account-A ·Nationwide VL Separate Account-C ·Nationwide VL Separate Account-D Prospectus supplement dated September 25, 2010 to NLAIC SPVL and NLAIC Multiple Pay prospectus dated May 1, 2000; and NLAIC Annuity prospectus dated May 1, 2001; and BOA InvestCare, BOA SPVL, BOA Multiple Pay, BOA Last Survivor FPVUL, and Multi-Flex FPVUL prospectus dated May 1, 2002; and ElitePRO LTD and Elite PRO Classic prospectus dated May 1, 2003; and America's Vision Plus Annuity, America's Vision NY Annuity, and BOA Exclusive prospectus dated May 1, 2004; and Nationwide Enterprise The Best of America Annuity, Multi-Flex Annuity, BOA MSPVL, BOA MSPVL II, BOA Protection FPVUL, BOA ChoiceLife Protection FPVUL, BOA CVUL Future (NLAIC), BOA CVUL, Fidelity PCVUL, INVESCO PCVUL, and Scudder Deutsche PCVUL prospectus dated May 1, 2008; and BOA Last Survivorship II, BOA ChoiceLife Survivorship, BOA ChoiceLife Survivorship II, BOA Next Generation Survivorship Life, BOA Protection Survivorship Life, and BOA ChoiceLife Protection prospectus dated May 1, 2009; and BOA IV, BOA America's Vision Annuity, BOA America's Future Annuity, Key Future, NEA Valuebuilder Future, America's Future Horizon Annuity, BOA America's Exclusive Annuity II, BOA V, NEA Valuebuilder Select, BOA Choice Annuity, Paine Webber Choice Annuity, BOA America's Income Annuity, BOA FPVUL, NLAIC FPVUL, BOA Next Generation FPVUL, BOA ChoiceLife FPVUL, BOA CVUL Future (NWL), and BAE Future Corporate FPVUL prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. On or about October 18, 2010, or as soon thereafter as reasonably practicable, the Nationwide Variable Account Trust ("NVIT") – NVIT Nationwide Fund: Class I will add Diamond Hill Capital Management, Inc. as an additional sub-adviser.After the change is effective, the sub-advisers for NVIT – NVIT Nationwide Fund: Class I will be Aberdeen Asset Management, Inc. and Diamond Hill Capital Management, Inc. 2. On or about October 18, 2010, the NVIT – NVIT Growth Fund: Class I will change sub-advisers.After the change is effective, the sole sub-adviser for the NVIT – NVIT Growth Fund: Class I will be American Century Investment Management, Inc. Nationwide Life Insurance Company: ·Multi-Flex Variable Account ·Nationwide Provident VLI Separate Account – 1 ·Nationwide Variable Account ·Nationwide Variable Account – II ·Nationwide Variable Account – 4 ·Nationwide Variable Account – 7 ·Nationwide Variable Account – 9 ·Nationwide Variable Account – 12 ·Nationwide Variable Account – 13 ·Nationwide VLI Separate Account – 2 ·Nationwide VLI Separate Account – 4 ·Nationwide VLI Separate Account – 7 Prospectus supplement dated July 26, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective July 30, 2010, the following paragraph is added to the end of the "Nationwide Life Insurance Company" section of your prospectus: Nationwide intends to rely on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 ("1934 Act").In reliance on the exemption provided by Rule 12h-7, we do not intend to file periodic reports as required under the 1934 Act. Nationwide Life Insurance Company: ·Nationwide Variable Account – 9 Prospectus supplement dated July 26, 2010 to prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Termination of the Nationwide Allocation Architect Service Effective as of the close of the New York Stock Exchange on November 26, 2010 (the "Termination Date"), the Nationwide Allocation Architect ("NAA") service will be terminated by Nationwide.In addition, any client agreement signed with Nationwide Investment Advisers, LLC ("NIA") in connection with the NAA service will also terminate.This means that after the Termination Date, NIA will no longer develop and maintain the NAA models and NIA will no longer have limited discretionary authority to allocate and rebalance Variable Account contract value in support of the NAA service. If your contract does not currently participate in the NAA service, its termination will have no impact on your contract. Terminating Participation in the NAA Service Prior to the Termination Date If you are currently participating in the NAA service, at any time prior to the Termination Date you may elect to terminate your participation in the NAA service in accordance with the terms of your contract.Any such election must be submitted to Nationwide’s home office in writing and must provide new current and future allocation instructions, subject to any investment restrictions applicable to your contract.Transfers resulting from the current allocation instructions submitted with your election to terminate NAA will not be assessed a short-term trading fee and will not count as a transfer event for the purpose of U.S. mail restrictions.See the "Short-Term Trading Fees" and "Transfer Restrictions" section of your prospectus. Impact on Contracts Actively Participating in the NAA Service on the Termination Date For those contracts still participating in the NAA service on the Termination Date, your then-current and future allocations of Contract Value among the Fixed Account, GTOs, and Sub-Accounts will not be affected by the termination of NAA.Your Variable Account contract value will remain allocated to Sub-Accounts that made up the NAA model you were invested in on the Termination Date.The portion of your subsequent purchase payments directed to the Variable Account will be allocated to the Sub-Accounts according to the last allocation percentages in effect for that NAA model.After the Termination Date, the NAA service will simply no longer exist. Additional Impacts on Contracts with Certain Optional Benefits Elected.If you are currently participating in the NAA service on the Termination Date and you elected the Capital Preservation Plus Option, you will automatically be enrolled in the Custom Portfolio Asset Rebalancing Service ("Custom Portfolio") on the Termination Date.Your Variable Account contract value will be assigned to the Custom Portfolio model that corresponds to the risk tolerance of the NAA model you were invested in on the Termination Date, using the last allocation percentages in effect for that NAA model.Custom Portfolio's operation is similar to NAA in that your Sub-Account allocations will be rebalanced quarterly.However, there will no longer be any active model management as was performed by NIA under the NAA service.The end result is that you will have a static (unchanging) model that is rebalanced quarterly to the NAA model allocations in effect on the Termination Date.There is no charge associated with Custom Portfolio.See the "Custom Portfolio Asset Rebalancing Service" section of your prospectus. After the Termination Date, you may elect to terminate participation in Custom Portfolio or change your allocation under the model subject to the terms of your contract.Any such election must be submitted to Nationwide’s home office in writing and must provide new current and future allocation instructions, subject to any investment restrictions applicable to your contract.Transfers made resulting from the current allocation instructions submitted with your election to terminate the Custom Portfolio model in which you were automatically enrolled are subject to any applicable short-term trading fee and will count as a transfer event for the purpose of U.S. mail restrictions. Nationwide Life Insurance Company ·Nationwide Variable Account – 9 ·Nationwide Variable Account – II Prospectus supplement dated June 24, 2010 to Prospectus dated May 1, 2010 and to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. On or about July 30, 2010 the following underlying mutual funds have changed their subadviser as indicated below: Underlying Mutual Fund Old Subadviser New Subadviser Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Deutsche Investment Management America Inc. The Boston Company Asset Management, LLC Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class II Deutsche Investment Management America Inc. The Boston Company Asset Management, LLC Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Growth Fund: Class I Goldman Sachs Asset Management, L.P. Winslow Capital Management, Inc. Nationwide Life Insurance Company: ·Nationwide Variable Account - 9 Prospectus supplement dated May 3, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. “Appendix A: Underlying Mutual Funds” is amended to reflect that the following underlying mutual funds assess (or reserve the right to assess) a short-term trading fee (see “Short-Term Trading Fees” in your prospectus): Fidelity Variable Insurance Products Fund – VIP Energy Portfolio: Service Class 2 Franklin Templeton Variable Insurance Products Trust – Templeton Developing Markets Securities Fund: Class 3 Franklin Templeton Variable Insurance Products Trust – Templeton Foreign Securities Fund: Class 3 Franklin Templeton Variable Insurance Products Trust – Templeton Global Bond Securities Fund: Class 3 Nationwide Variable Insurance Trust – Federated NVIT High Income Bond Fund: Class III Nationwide Variable Insurance Trust – Multi-Manager International Growth Fund: Class III Oppenheimer Variable Account Funds – Oppenheimer Global Securities Fund/VA: Class 3 Oppenheimer Variable Account Funds – Oppenheimer High Income Fund/VA: Class 3 2. “Appendix A: Underlying Mutual Funds” is amended to reflect that the following underlying mutual funds do not assess (or reserve the right to assess) a short-term trading fee: Fidelity Variable Insurance Products Fund – VIP Growth Portfolio: Service Class Nationwide Variable Insurance Trust – NVIT Investor Destinations Aggressive Fund: Class II Nationwide Variable Insurance Trust – NVIT Investor Destinations Balanced Fund: Class II Nationwide Variable Insurance Trust – NVIT Investor Destinations Capital Appreciation Fund: Class II Nationwide Variable Insurance Trust – NVIT Investor Destinations Conservative Fund: Class II Nationwide Variable Insurance Trust – NVIT Investor Destinations Moderate Fund: Class II Nationwide Variable Insurance Trust – NVIT Investor Destinations Moderately Aggressive Fund: Class II Nationwide Variable Insurance Trust – NVIT Investor Destinations Moderately Conservative Fund: Class II Nationwide Variable Insurance Trust – NVIT Mid Cap Index Fund: Class I Nationwide Variable Insurance Trust – NVIT Money Market Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi Sector Bond Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Value Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Value Fund: Class II Nationwide Variable Insurance Trust – NVIT Multi-Manager Mid Cap Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Mid Cap Value Fund: Class II Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Cap Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Cap Value Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Company Fund: Class I Nationwide Variable Insurance Trust – NVIT Nationwide Fund: Class I Nationwide Variable Insurance Trust – NVIT Short Term Bond Fund: Class II Nationwide Variable Insurance Trust – Oppenheimer NVIT Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust – Van Kampen NVIT Comstock Value Fund: Class I Nationwide Variable Insurance Trust – NVIT Real Estate Fund: Class I Nationwide Life Insurance Company: ·Nationwide Variable Account – 9 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Nationwide Allocation Architect Prior to annuitization, Nationwide may make available for use by contract owners the Nationwide Allocation Architect, an asset allocation service that enables contract owners to have their Variable Account allocations invested according to an investment model.Nationwide Allocation Architect is not available for contracts issued on or after May 1, 2008, or for contracts issued before May 1, 2008 that were not participating in Nationwide Allocation Architect as of May 1, 2008.For contracts that were participating in Nationwide Allocation Architect as of May 1, 2008, Nationwide Allocation Architect will continue to be available until the contract owner terminates participation.Once participation in Nationwide Allocation Architect is terminated, the contract owner cannot re-elect Nationwide Allocation Architect. The investment models in Nationwide Allocation Architect diversify among asset classes to achieve specific investment goals and are based on different profiles of an investor's willingness to accept investment risk.Participants in the program may elect one of 7 available models: · Conservative; · Moderately Conservative; · Balanced; · Moderate; · Capital Appreciation; · Moderately Aggressive; and · Aggressive Each model is comprised of Sub-Accounts of underlying funds that are currently available as investment options in this contract.Certain Sub-Accounts that are not available in other Nationwide products that offer Nationwide Allocation Architect are not considered for inclusion in the models.In addition, Sub-Accounts that are no longer available to all contract owners (as indicated in "Appendix A: Underlying Mutual Funds") are not considered for inclusion in the models.The Sub-Accounts within each model and their weightings are selected according to each model's risk tolerance and investment goal.More information about Nationwide Allocation Architect and the models is available in the brochure ("Form ADV Brochure") for the program. Nationwide Investment Advisors, LLC ("NIA") as Investment Adviser For those contract owners who elect Nationwide Allocation Architect, NIA will serve as investment adviser to each participating contract owner for the sole purposes of developing and maintaining the models.Currently, NIA has retained an independent third-party analytical firm to develop and maintain the models on its behalf.NIA reserves the right to change the third-party firm (where permitted by law) upon 30 days' written notice to contract owners.To participate in Nationwide Allocation Architect, contract owners will grant NIA limited discretionary authority to allocate and rebalance their Variable Account assets in accordance with the model they selected.Contract owners may terminate this limited discretionary investment authority and participation in the service upon proper written notice to Nationwide and NIA.Contract owners will receive a copy of NIA's Form ADV Brochure at the time of application or prior to electing the service.The Form ADV Brochure contains more information about NIA's role as investment adviser and the independent third-party analytical firm it relies upon when providing these services to contract owners. Evaluating and Updating the Models At least twice each calendar year, NIA will evaluate the models to assess whether the combination and allocation percentages of the Sub-Accounts within each model optimizes the return potential for that model, given its particular level of risk tolerance.If necessary, the models will be updated on or about the second Friday in January and July of each year.NIA may evaluate and update the models more frequently at its sole discretion. Updating the models could entail adding or removing one or more Sub-Accounts from a model, or changing the allocation percentages among existing Sub-Accounts.Currently, NIA updates the models based on information received from an independent third-party analytical firm.NIA takes sole responsibility for monitoring and updating the models. Nationwide will send contract owners written notice of model updates approximately 30 days before the model changes are to be implemented.Contract owners should review these notices carefully.If the contract owner is comfortable with the model changes, the contract owner need not take any action.If the contract owner is not comfortable with the model changes, the contract owner may switch to a different model or terminate their participation in the service.A contract owner who terminates their participation in the service cannot re-elect it. On or about the second Friday in January and July of each year (or any other day that NIA updates the models), Nationwide will reallocate the Variable Account Contract Values of contracts participating in the service based on the updated model allocation information received from NIA.The reallocation will rebalance the Variable Account contract allocations to the updated model allocations.If the scheduled date for the reallocation is a recognized holiday or any day that the New York Stock Exchange is closed, the reallocation will occur on the next business day.Each reallocation is considered a transfer event.However, the automatic reallocation transfers within Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Quarterly Rebalancing In addition to reallocating the Variable Account Contract Value when the models change, Nationwide will also reallocate the Variable Account Contract Value on or about the second Friday in January, April, July, and October of each year, referred to as quarterly rebalancing.If the scheduled date for a rebalance is a recognized holiday or any day that the New York Stock Exchange is closed, the quarterly rebalancing will occur on the next business day.Each quarterly rebalancing is considered a transfer event.However, quarterly rebalancing transfers within Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Election of the Nationwide Allocation Architect When selecting a model, please consult a qualified financial adviser to determine the most appropriate model based on the contract owner's particular financial needs, time horizon, and willingness to accept investment risk.The qualified financial adviser may use tools to make this determination that are either independently acquired or provided by Nationwide.However, neither Nationwide nor NIA is responsible for determining the appropriateness of the model contract owners select.Contract owners are responsible for notifying their financial adviser of any changes to their financial situation or risk profile.Contract owners should periodically review with their financial adviser, their financial situation and risk profile to evaluate the appropriateness of their selected model. Operation of the Contract While Nationwide Allocation Architect is in Effect While Nationwide Allocation Architect is in effect, contract owners will not be permitted to transfer Contract Value among the Sub-Accounts or out of the Sub-Accounts (to the Fixed Account or a GTO) without first terminating their participation in the service.Contract owners may transfer maturing Fixed Account Contract Value into the Variable Account (and thus, the selected model) only at the end of the guarantee term.Any subsequent payments submitted that are to be allocated to the Sub-Accounts will also be allocated according to the currently selected model.Any surrenders taken from the contract while Nationwide Allocation Architect is in effect will be taken proportionally from all investments in the contract.Any charges assessed to the contract will be taken proportionally from all investments in the contract.A contract owner participating in Nationwide Allocation Architect may not participate in Asset Rebalancing or Dollar Cost Averaging. Changing Models Contract owners participating in Nationwide Allocation Architect may elect to change models at any time.An election to change models must be communicated to Nationwide in writing or over the telephone to Nationwide's service center.An election to change models, received in good order by Nationwide, will be immediately implemented and will not be subject to Short-Term Trading Fees. Nationwide reserves the right to limit the number of times a contract owner can change models each year. Terminating Participation in Nationwide Allocation Architect Once participation in the service has begun, it may only be terminated upon the specific written request of the contract owner.Once a contract owner's participation in the service is terminated, the Contract Value will remain invested as it was on the last day of participation in the program unless and until Nationwide is instructed otherwise.Additionally, please be aware that the terms of the "Transfer Restrictions" provision apply. Nationwide reserves the right to terminate the availability of this service at any time. Risks Associated with Nationwide Allocation Architect The models are designed to optimize returns based on different risk tolerances.However, the models may not perform as intended and neither Nationwide nor NIA guarantees that participation in Nationwide Allocation Architect will result in a profit or protect against a loss.A contract owner’s Contract Value could be better or worse by participating in Nationwide Allocation Architect than if the contract owner had not participated.A model may perform better or worse than any single Sub-Account or asset class or other combinations of Sub-Accounts and asset classes. NIA may be subject to competing interests related to the selection of Sub-Accounts in the models.Specifically, some of the Sub-Accounts offered in Nationwide Allocation Architect correspond to underlying mutual funds managed by a NIA-affiliated company and some underlying mutual funds may pay more revenue to Nationwide than others.The independent third-party analytical firm provides the models, selects the Sub-Accounts to be used to populate the models (within the universe of Sub-Accounts available in the contract determined by Nationwide and described previously) and provides changes to the models’ asset allocation or Sub-Account selection.NIA believes that its reliance on the recommendations of a third-party analytical firm to develop, maintain, and update the models reduces or eliminates the potential for NIA to be influenced by these competing interests, but there can be no assurance of this. The
